DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (JP 2009069273 A, hereinafter Iwasaki) in view of Kuroda et al. (US 9541895 B1, hereinafter Kuroda) and Kowalski et al. (US 6226474 B1, hereinafter Kowalski).
As to claim 1, Iwasaki teaches an image forming system comprising: 
an image forming apparatus (fig. 1) including: 

[AltContent: textbox (SCP)][AltContent: arrow][AltContent: textbox (DP)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    461
    466
    media_image1.png
    Greyscale

a discharge portion DP (fig. 1 above) configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; 
a sheet processing apparatus 30, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet (see ¶34-36, which describes a bonding process performed on the sheet); 
a sheet conveying apparatus 101, which includes a sheet conveying path SCP (fig. 1 above) through which the sheet is conveyed, is removably mounted (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted) to the image 
wherein an air flow flows through the sheet conveying path (¶45).
Iwasaki does not teach wherein the sheet conveying apparatus includes an upper guide member and a lower guide member which form the sheet conveying path and a fan located below the sheet conveying path, where the fan is configured to blow air via an opening of the lower guide member to a lower surface of the sheet in the sheet conveying path (the Examiner notes that ¶45 teaches that, in a case where there is a single fan, it is desirable to place the fan in the post-processing apparatus 30).
Kuroda teaches the concept of an image forming apparatus comprising a sheet conveying apparatus 70 having: 
an upper guide member 75 and a lower guide member 76 which form a sheet conveying path s1-s2, and
an airflow flowing through a sheet conveying path of the sheet conveying apparatus (col. 4 lines 39-46, fig. 4), wherein the airflow in the sheet conveying path is generated by two fans comprising: 
a fan 81 at the inlet of the airflow path, the fan configured to blow air via an opening 75a of the upper guide member 75 to an upper surface of the sheet in the sheet conveying path, and 
another fan (not shown, see col. 5 lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki such that the sheet conveying apparatus comprises an upper guide member and lower guide member to 
Regarding the limitation of the claimed fan being below the sheet conveying path and blowing air through an opening of the lower guide member to a lower surface of the sheet,
Kowalski teaches an image forming apparatus (abstract; fig. 2 and col. 3 lines 20-23 and lines 35-53) comprising a sheet conveying path formed between an upper guide member 32 and lower guide member 40 having openings 38, and a source S of pressurized air configured as a blower below the sheet conveying path and blowing air through the opening of the lower guide member to a lower surface of the sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki as modified such that the blower (fan 81 of Kuroda) is below the sheet conveying path, wherein the lower guide member has openings for allowing the passage of air, wherein the blower is configured to blow air through the openings in the lower guide member to a lower surface of the sheet, as taught by Kowalski since such a modification would be a simple substitution of one method of blowing onto the sheet (i.e. from below) for another (i.e. from above) for the predictable result that the sheet is still successfully cooled.

As to claim 2, Iwasaki as modified teaches wherein the sheet conveying apparatus 101 (Iwasaki) has an intake opening through which outside air (i.e. air from outside the sheet conveying apparatus) is sucked (¶44 of Iwasaki teaches that the sheet conveying apparatus 101 has a duct that routes air to flow toward the sheet processing apparatus 30 having the fan; the outside air has to come from somewhere, meaning that the sheet conveying apparatus inherently has an intake opening as claimed), and wherein the fan 81 (Kuroda) generates the air flow which passes through the intake opening and flows through the sheet conveying path (¶44-45, Iwasaki).

As to claim 4, Iwasaki as modified teaches wherein the fan 81 (Kuroda) blows the outside air sucked through the intake opening toward the sheet conveying path.  

As to claim 5, Iwasaki as modified teaches wherein the sheet conveying apparatus 101 comprises an exhaust opening through which air passed through the sheet conveying path is discharged to outside of the sheet conveying apparatus (¶45 teaches that a fan in the sheet processing apparatus 30 pulls in air from the sheet conveying apparatus; therefore, the air exiting from the sheet conveying apparatus exits through an exhaust opening).

As to claim 6, Iwasaki as modified teaches an exhaust portion (i.e. the part of the sheet conveying apparatus just upstream of the exhaust opening discussed above) 

As to claim 8, Iwasaki as modified teaches an exhaust fan (being the fan in the sheet processing device 30 of Iwasaki – see ¶45 of Iwasaki) configured to discharge air from inside the sheet conveying path.  

As to claim 9, Iwasaki as modified teaches wherein the fan 81 (Kuroda) causes the air passed through the sheet conveying path to enter the sheet processing apparatus 30 (¶44 of Iwasaki teaches that the airflow goes to the sheet processing apparatus, and since Iwasaki is modified in light of Kuroda, the fan of Kuroda helps generate this airflow).

As to claim 12, Iwasaki as modified teaches wherein the image forming portion includes: 
a transfer portion 7 (Iwasaki) configured to transfer a toner image to the sheet (¶25, Iwasaki); and 
a heating portion 8 (¶25, Iwasaki) configured to heat the toner image transferred to the sheet, and 
wherein the lower surface of the sheet (i.e. lower surface of the sheet at the moment in time that the sheet is transported in the sheet conveying apparatus 101 of Iwasaki) is a surface of the sheet to which an image is last transferred by the transfer portion 7 (Iwasaki) before the sheet is discharged from the image forming apparatus (as 

As to claim 13, Iwasaki teaches wherein the image forming apparatus includes: 
a main body configured to house the image forming portion (see fig .1).
Iwasaki as modified does not teach wherein the image forming apparatus includes an image reading portion, which is arranged above the main body, and is configured to read image information from an original, and wherein the sheet conveying apparatus is mounted between the image reading portion and the main body.
Kuroda teaches an image forming apparatus that includes an image reading portion 3, which is arranged above the main body, and is configured to read image information from an original (col. 2 lines 15-25), and wherein the sheet conveying apparatus 70 is mounted between the image reading portion and the main body (see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki as modified to have an image reading portion as taught by Kuroda so as to increase the functionality and usefulness of the system.

As to claim 15, Iwasaki teaches an image forming system comprising: 
an image forming apparatus (fig. 1) including: 

a discharge portion DP (fig. 1 above) configured to convey and discharge, in a sheet discharge direction, the sheet on which the image has been formed by the image forming portion; 
a sheet processing apparatus 30, which is arranged to be opposed to a side surface of the image forming apparatus on a downstream side in the sheet discharge direction, and is configured to process the sheet (see ¶34-36, which describes a bonding process performed on the sheet); 
a sheet conveying apparatus 101, which includes a sheet conveying path SCP (fig. 1 above) through which the sheet is conveyed, is removably mounted (¶33 and ¶45 teach that the sheet conveying apparatus 101 is removably mounted) to the image forming apparatus, and is configured to convey the sheet discharged from the discharge portion to the sheet processing apparatus through the sheet conveying path (the Examiner notes that Iwasaki further teaches a duct in the sheet processing device 10, a duct in the sheet conveying apparatus 101, and a fan in the sheet processing device for causing air to flow through the sheet conveying path, as described in ¶44-45).
Iwasaki does not teach wherein the sheet conveying apparatus includes an upper guide member and a lower guide member which form the sheet conveying path,
wherein the sheet conveying apparatus includes an air blower located below the sheet conveying path, wherein the air blower is configured to blow air via an opening of the lower guide member to a lower surface of the sheet in the sheet conveying path so 
Kuroda teaches the concept of an image forming apparatus comprising a sheet conveying apparatus 70 having: 
an upper guide member 75 and a lower guide member 76 which form the sheet conveying path s1-s2, and
an airflow flowing through the sheet conveying path of the sheet conveying apparatus (col. 4 lines 39-46, fig. 4), wherein the airflow in the sheet conveying path is generated by two fans comprising: 
an air blower 81 at the inlet of the airflow path, the air blower being located above the sheet conveying path, wherein the air blower is configured to blow air via an opening 75a of the upper guide member to an upper surface of the sheet in the sheet conveying path, and 
another air blower (not shown, see col. 5 lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki such that the sheet conveying path is formed by an upper guide member, with an opening, and a lower guide member, wherein the airflow in the sheet conveying apparatus is generated by an air blower at an inlet of the airflow path of the sheet conveying apparatus in addition to the air blower at the airflow outlet (corresponding to the fan of Iwasaki in the post processing device 30), as taught by Kuroda so as to improve airflow and cooling (this is beneficial in a case where printing is performed for a long time and/or if the printer is used in a warm environment).
below the sheet conveying path and blowing air through an opening of the lower guide member to a lower surface of the sheet,
Kowalski teaches an image forming apparatus (abstract; fig. 2 and col. 3 lines 20-23 and lines 35-53) comprising a sheet conveying path formed between an upper guide member 32 and lower guide member 40 having openings 38, and a source S of pressurized air configured as a blower below the sheet conveying path and blowing air through the opening of the lower guide member to a lower surface of the sheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki as modified such that the blower (fan 81 of Kuroda) is below the sheet conveying path, wherein the lower guide member has openings for allowing the passage of air, wherein the blower is configured to blow air through the openings in the lower guide member to a lower surface of the sheet, as taught by Kowalski since such a modification would be a simple substitution of one method of blowing onto the sheet (i.e. from below) for another (i.e. from above) for the predictable result that the sheet is still successfully cooled.

As to claim 16, Iwasaki as modified teaches wherein the image forming portion includes: 
a transfer portion 7 (Iwasaki) configured to transfer a toner image to the sheet; and 
a heating portion 8 (Iwasaki) configured to heat the toner image transferred to the sheet, 
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Kuroda and Kowalski as applied to claim 2 above and further in view of Sato (JP 2011242635 A).
As to claim 3, Iwasaki as modified teaches the limitations of the claim except wherein the intake opening is arranged in a side surface of the sheet conveying apparatus in a width direction, which is orthogonal to the sheet discharge direction, of the sheet.
Sato teaches an image forming apparatus having an air duct 5, wherein a single intake opening 501 of the duct 5 is arranged on a rear side of the system (¶45; fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Iwasaki as modified such that the duct of Iwasaki’s sheet conveying apparatus has a single intake opening positioned on the rear side of the system, as taught by Sato so as to provide a minimal number of intake openings to provide a simple design (it is noted that Iwasaki is silent as to the number of locations where outside air is drawn into the apparatus).
Iwasaki as modified teaches wherein the intake opening is arranged in a side surface of the sheet conveying apparatus 101 (Iwasaki) in a width direction, which is orthogonal to the sheet discharge direction, of the sheet (in other words, the intake 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853